Dewey, J.
The question raised upon the exceptions, m the present case, is as to the construction of the Rev. Sts. c. 104, § 10. The general object of this chapter is to make the proper enactments in cases of forcible entry and detainer. Connected with this, however,. is a provision for cases in which the lessee of any lands or tenements shall hold pos*3session thereof without right, after the determination of the lease. Section 10 provides that in such cases, when proceedings have been instituted, and the defendant appeals from the decision of the justice of peace, or the case is transferred to the court of common pleas at his request, “ he shall recognize to the plaintiff, with sufficient surety or sureties, not only to enter the action, but also to pay all rent then due, and all intervening rent, damages and costs; and in case of final judgment for the plaintiff, all such rent, damages and costs may be recovered upon a writ of scire facias upon the recognizance, or in an action of debt thereon.” The case before us falls within the provisions of this section, and the further inquiry is, what the plaintiff is entitled to recover under these provisions. Under the term “damages,” the plaintiff claims remuneration for loss sustained by reason of his being prevented from making sale of the premises ; also for injury to the same by an improper manner of occupation; also to recover, for the use and occupation, a rent greater than at the rate of the stipulated rent, upon showing that the use of the premises was reasonably worth more, than such sum.
Taking the term “ damages ” in the broadest sense which the word would authorize, it might well embrace the various claims set up by the plaintiff. But the term “ damages,” as used in this connexion with costs, is not a word of recent introduction into our statutes. It is found in the earlier statutes giving appeals and requiring recognizances. The form of the recognizance required by St. 1783, c. 42, § 6, was “ to pay all intervening damages and costs.” It has been considered that the word “ damages,” thus used, added nothing to the liability of the recognizor. See 12 Pick. 119, 120. It is often introduced in cases where it could create no additional charge or liability; as in cases of appeals by a plaintiff, under the statute just cited; or as it was provided in the landlord and tenant act of 1825, c. 89, <§> 2. In the Rev. Sts. c. 104, the provision that the plaintiff shall recognize to pay all “damages,” when he takes the appeal, is *4omitted. As to defendants it is retained ; and to some extent may, perhaps, have a practical application to them; as that of including the interest accruing on the debt, or upon the rent due and unpaid. But, as it seems to us, the word “ damages ” was not here introduced with a view of embracing claims of the character now presented. We are the more confirmed in this opinion, from the consideration that all the reasons, which exist for requiring security against future damages of the kind now sought to be recovered, would apply, with equal if not greater force, to the case of a party who was holding out the true owner by means of a forcible entry ox forcible detainer. Yet it will be seen, that no provision exists for the security of the plaintiff as to damages on an appeal taken by the defendant in such cases.
It seems to us, that the true construction of this statute must be, that the proceedings under it are for a limited purpose, and that the damages, intended to be secured by the recognizance, are restricted in their character; that it is at the election of the party to proceed by a writ of entry, or by summary process before a justice of the peace ; that it is the former only which lays the foundation -for a recovery of all damages caused by the illegal detention ; that in proceedings under the statute for forcible entry or detainer, only possession of the premises and the costs of suit are recovered; that in the case of one instituting this process as landlord, the rent is to be secured by the recognizance, if the defendant appeals, and intervening damages, by way of interest on the rent; the rent, however, to be computed at the same rate as was stipulated by the terms of the lease. If other damages, beyond rent at the rate stipulated by the parties, and interest thereon, be claimed, the manner of enforcing such claims must be by instituting a writ of entry, which will open the inquiry in reference to damages in the fullest manner.
The ruling of the court of common pleas was therefore correct, and the exceptions are overruled.